BIJUR, J.
(concurring).- It seems to me that the most persuasive argument in plaintiff’s favor is this: When the creditors were negotiating for a composition, they could not be negotiating with the assignees, because they have nothing to do with the composition. They must, therefore, have been negotiating with the debtors. The debtors ■were represented by defendants as their attorneys, and therefore the statement of the defendants in regard to the settlement and what would result therefrom must be read as the statement of the attorneys on behalf of their clients, the debtors.